Citation Nr: 0907399	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-32 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than December 
17, 1996, for the grant of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
17, 1996, for the grant of a total rating based on individual 
unemployability (TDIU)

3.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$104,853.39. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied effective dates earlier 
than August 1998 for a grant of service connection for PTSD 
and a grant of a TDIU.  A November 2006 rating decision 
assigned effective dates of December 17, 1996, for each 
grant.  

This case is also on appeal from a March 2006 decision by the 
Committee on Waivers and Compromises (Committee) at the RO, 
which denied a request for waiver of recovery of compensation 
overpayment calculated in the amount of $104,853.39.  As 
explained below, the underlying issue in this case concerns 
the propriety of the creation of the debt in the first place.  
That issue must be decided before the waiver issue can be 
addressed. 

The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits, in the 
calculated amount of $104,853.39, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a September 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran withdrew the issues of 
entitlement to an effective date earlier than December 17, 
1996, for the grant of service connection for PTSD, and 
entitlement to an effective date earlier than December 17, 
1996, for the grant of a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to an 
effective date earlier than December 17, 1996, for the grant 
of service connection for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran with regard to the issue of entitlement to an 
effective date earlier than December 17, 1996, for the grant 
of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the September 2008 hearing, the Veteran withdrew his 
appeal to the Board concerning the issues of entitlement to 
an effective date earlier than December 17, 1996, for the 
grant of service connection for PTSD, and entitlement to an 
effective date earlier than December 17, 1996, for the grant 
of a TDIU.

Based on the above, there remain no allegations of errors of 
fact or law for appellate consideration with regard to the 
issues of entitlement to an effective date earlier than 
December 17, 1996, for the grant of service connection for 
PTSD, and entitlement to an effective date earlier than 
December 17, 1996, for the grant of a TDIU.  Accordingly, 
they are therefore dismissed.


ORDER

The issue on appeal of entitlement to an effective date 
earlier than December 17, 1996, for the grant of service 
connection for PTSD is dismissed.

The issue on appeal of entitlement to an effective date 
earlier than December 17, 1996, for the grant of a TDIU is 
dismissed.


REMAND

As a matter of background, the evidence in the record 
reflects that in 1982 the Veteran was sentenced to six months 
jail in Broward County, Florida, with an additional one year 
probation.  After serving the jail sentence, the Veteran left 
the state of Florida for his home state of New York.  It 
appears that a warrant for his arrest for violation of 
probation was issued in November 1982.  

The overpayment at issue in this case stems from a September 
2005 proposal by the RO to terminate the Veteran's VA 
benefits effective December 27, 2001, pursuant to Section 505 
of Public Law 107-103, which prohibits the payment of VA 
benefits to fugitive felons.  

After receiving VA's September 2005 proposal to terminate his 
compensation benefits, the Veteran retained an attorney to 
seek dismissal of the November 1982 warrant.  In November 
2005, the Broward County 17th Judicial Circuit of Florida 
dismissed the violation of probation warrant.  The DAV 
submitted a copy of this dismissal to the RO in November 
2005.  In December 2005, the RO terminated the Veteran's VA 
benefits, effective December 27, 2001, resulting in an 
overpayment of benefits paid to him.  

In a June 2006 statement, the Veteran argued that no 
overpayment should have been created, and no money taken from 
him, since he was not incarcerated at the time of the VA 
award and because the warrant was dismissed.  He claimed he 
owed VA nothing.  During the September 2008 hearing, the 
Veteran continued to argue that no overpayment should have 
been created.  He testified that in 1996 he was told by the 
State of New York that the State of Florida had dismissed the 
fugitive felon warrant.  

The Veteran's arguments that the overpayment should not have 
been created constitute a challenge to the validity of the 
debt.  The Board observes that the issue of the validity of 
the debt has not been developed or adjudicated at the RO 
level, and is therefore not an issue on appeal that may be 
considered by the Board at this time in the first instance.  
However, the Court of Appeals for Veterans Claims (Court) has 
held that when the validity of the debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on the waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2008); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.  As such, 
the Board believes that further action by the Committee to 
determine whether the creation of the debt at issue was 
proper and, if so, the correct amount, is needed prior to 
further appellate consideration of the issue on appeal, which 
relates only to the waiver of recovery of overpayment issue.

The Board also notes that the evidentiary record indicates 
some or all of the assessed indebtedness in question has been 
recouped.  The Veteran stated during the September 2008 
hearing that he had recently repaid the debt in full and had 
begun receiving his benefits again.  Nevertheless, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board must consider the entire amount calculated, plus 
interest.

In this regard, there exists some confusion over the amount 
of the debt.  The March 2006 decision by the Committee 
identified the amount as $104,853.39.  This decision and an 
October 2006 statement of the case noted that the overpayment 
would be lessened by VA's action to resume the Veteran's 
award effective November 2005.  However, the actual amount by 
which the overpayment would be lessened has not been noted.  
During the September 2008 hearing, the Veteran and his 
representative identified the amount of the debt as 
$89,422.22.  In April 2007, the Veteran's representative 
submitted a copy of a March 2007 check to the New York Harbor 
System in the amount of $15,791.  It is unclear how this 
check to the New York Harbor System relates to the issue 
before the Board, or the amount of the indebtedness.

It is also unclear if the Veteran was ever paid the claimed 
overpayment.  A July 2005 rating decision granted him service 
connection for PTSD, evaluated as 70 percent disabling, and a 
TDIU.  The evidence in the claims file does not reflect 
whether the Veteran was ever given a lump sum retroactive 
award.  During the September 2008 hearing, the Veteran stated 
that after his VA payments were stopped, they began for two 
or three checks and were then stopped again.  

The confusion over the amount of the debt, and whether the 
Veteran was paid the claimed overpayment, requires a written 
paid and due audit of the Veteran's compensation benefits 
since July 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to produce a 
written paid and due audit of the 
Veteran's compensation account since 
July 2005.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the Veteran, as well 
as the amounts properly due. A copy of 
the written audit should be inserted 
into the claims file and another 
provided to the Veteran and his 
representative.

2.  The Committee should then 
adjudicate the issue of whether the 
overpayment of compensation benefits at 
issue was properly created, and the 
amount of any overpayment.  If it is 
determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken 
to rectify the error.  In any case, the 
Veteran and his representative should 
be informed of the decision made and 
should be allowed the requisite period 
of time for a response.

3.  Thereafter, if an overpayment is 
found to have been properly created, 
the Veteran should be allowed an 
opportunity to submit additional 
evidence pertinent to his request for 
waiver of recovery of the assessed 
overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the Committee to review the 
record and reconsider the Veteran's 
request for waiver pursuant to the 
principals of equity and good 
conscience.  A formal, written record 
of the Committee's decision, including 
an analysis of the various elements to 
be considered, should be prepared and 
placed in the claims file, separate and 
apart from a supplemental statement of 
the case (SSOC).  

5.  If the Committee's determination 
remains unfavorable to the Veteran with 
regard to the issue of entitlement to 
waiver of recovery of an overpayment of 
disability compensation benefits, he 
and his representative should be 
furnished an SSOC separately.  

When the above development has been completed, the Veteran 
should be afforded the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he and his representative may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


